Citation Nr: 0335665	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-08 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, 
to include an irregular heartbeat and coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
high blood pressure and an irregular heart beat.

In June 2003, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's claims need to be remanded for several reasons.  
First, based on a review of the evidence in the file, the 
Board finds that an examination is necessary to make a 
decision on these claims.  See Charles v. Principi, 16 Vet. 
App. 370, 371-72 (2002) (under Veterans Claims Assistance Act 
of 2000 (VCAA), VA's duty to assist includes obtaining a 
medical examination or medical opinion if the record before 
the VA contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service but 
does not contain sufficient medical evidence for the VA to 
make a decision on the claim); see also 38 C.F.R. 
§ 3.159(c)(4) (2003).
In this case, a report of medical examination, dated November 
10, 1972, shows the veteran's blood pressure as 120/80 
(systolic/diastolic).  Blood pressure readings taken on 
November 15, 1972, were 120/80 and 124/82.  Blood pressure 
readings taken on November 16, 1972, were 126/86 and 120/80.  
The remainder of the service medical records show two blood 
pressure readings: 140/90 in December 1973 and 114/80 in 
September 1974.  The veteran has stated that he was not 
diagnosed with hypertension until approximately 1989.

An August 1996 VA examination report shows that the veteran 
reported that his blood pressure was "mildly elevated while 
in the service."  Following a physical examination, the 
examiner entered an impression of "Hypertension was present 
actually in the service."  He noted that the veteran was 
currently on medication and that his blood pressure was under 
control.  It is unclear whether the examiner had an 
opportunity to review the claims file at the time he entered 
an opinion.  In view of the above finding, the Board believes 
that under the VCAA and its implementing regulation, a VA 
examination is necessary to make a decision in this case.

Second, in March 2003, the veteran submitted additional 
medical evidence in support of his claims for service 
connection.  Attached to the medical records was a VA Form 
21-4138, Statement in Support of Claim, wherein the veteran 
requested that VA obtain medical records from the VA clinic 
in Rainbow City and the VA Medical Center in Birmingham, 
Alabama.  It does not appear that those records were 
requested by VA, and the most recent VA treatment records in 
the claims file are from 2001.

Finally, in September 1997, the RO denied the veteran's claim 
for exclusion of his children's income on hardship grounds.  
The RO stated at the end of the notification, "If you think 
our decision is wrong, you should write and tell us why.  The 
enclosed VA Form 4107 explains your right to appeal."  That 
same month, the veteran submitted a VA Form 21-4138, wherein 
he stated that he was appealing the decision denying the 
exclusion of his children's income on hardship grounds.  
Thus, the veteran filed a timely notice of disagreement, and 
the record does not reflect that the RO sent the veteran a 
statement of the case on this issue.  As a result of this 
finding, this claim must be remanded for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should obtain the VA treatment 
records from the VA clinic in Rainbow 
City and the VA Medical Center in 
Birmingham, Alabama.

2.  The RO should make arrangements for 
the veteran to be examined for the 
purpose of addressing the nature and 
etiology of hypertension and coronary 
artery disease.  The veteran's VA claims 
folder must be sent to the examiner for 
review in conjunction with the 
examination.  The examiner is asked to 
state in the examination report that the 
veteran's claims file has been reviewed, 
to include the service medical records.  
The examiner should render an opinion as 
to the following questions:

i.  Is it as likely as not (a 
50 percent or greater chance) that 
hypertension was incurred in or 
aggravated by the veteran's active 
military service?

ii.  Does the veteran have an 
irregular heart beat?  Please state yes 
or no.  If so, is it as likely as not (a 
50 percent or greater chance) that it was 
incurred in or aggravated by the 
veteran's active military service or is 
it proximately due to or the result of 
hypertension?

iii.  Is it as likely as not (a 
50 percent or greater chance) that 
coronary artery disease was incurred in 
or aggravated by the veteran's active 
military service or is proximately due to 
or the result of hypertension.  
A complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion and medical 
principles.  

3.  The RO should furnish the veteran 
with a statement of the case as to the 
claim for exclusion of his children's 
income on hardship grounds.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  See 38 C.F.R. 
§ 20.302(b) (2003).  Thereafter, if an 
appeal has been perfected, it should be 
returned to the Board for appellate 
review.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court) .  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



__________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


